Citation Nr: 1735159	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-18 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected degenerative joint disease of the left great toe.

2.  Entitlement to an initial compensable rating for the service-connected residuals of status post anal sphincrerotomy.

3.  Entitlement to an initial compensable evaluation for the service-connected hemorrhoids.

4.  Entitlement to a 10 percent evaluation for multiple, noncompensable service-connected disabilities.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a chronic low back disorder.

7.  Entitlement to service connection for recurrent radiation of the right lower extremity, to include as secondary to a claimed chronic low back disorder.

8.  Entitlement to service connection for recurrent radiation of the left lower extremity, to include as secondary to a claimed chronic low back disorder.

9.  Entitlement to service connection for right knee patellofemoral pain syndrome, to include as secondary to a claimed chronic low back disorder.

10.  Entitlement to service connection for left knee patellofemoral pain syndrome, to include as secondary to a claimed chronic low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Paperless Delivery of Veterans Benefits in Salt Lake City, Utah. Thereafter, the claims file was transferred to the RO in Denver, Colorado.

In April 2016, the Veteran was afforded her requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the January 2011 Supplemental Statement of the Case (SSOC), additional pertinent medical evidence was added to the record by the Veteran and her representative.  However, the Veteran and her representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in April 2016.  38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for pruritus ani, secondary to the service-connected hemorrhoids and residuals of status post anal sphincrerotomy, has been raised by the Veteran's representative in the December 2013 appellate brief, but has not been adjudicated by the AOJ.  The issue of entitlement to service connection for a right shoulder disability has been raised by the Veteran in an April 2016 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

With the exception of the left great toe issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

At the April 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for an initial compensable rating for the service-connected degenerative joint disease of the left great toe.


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal concerning the issue of entitlement to an initial compensable evaluation for the service-connected degenerative joint disease of the left great toe have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by her authorized representative in writing or on the record at a hearing on appeal.  38 C.F.R. § 20.204.

On the record at the Veteran's April 2016 hearing, he withdrew his appeal with regard to the issue of entitlement to an initial compensable rating for degenerative joint disease of the left great toe be withdrawn.  Therefore, the Veteran has withdrawn the appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.



ORDER

The appeal concerning entitlement to an initial compensable rating for the service-connected degenerative joint disease of the left great toe is dismissed.


REMAND

At her Board hearing, the Veteran testified that she was recently treated by private medical providers for her lumbar spine disability, hemorrhoids, and residuals of status post anal sphincrerotomy.  The Veteran is also a member of the National Guard and she reported that a periodic health assessment with an audiogram was conducted in January 2016.  The Veteran submitted a few copies of recent private treatment records in April 2016, but these records are not complete and the records document a recent referral to a gastroenterologist.  The gastroenterologist records are not in the claims file.  The Reserves records are also not in the claims file.  These records are particularly pertinent to the bilateral hearing loss lumbar spine disability claims since the Veteran does not have current diagnoses and since she testified to current treatment for these disorders.  VA has a duty to associate these records with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).


Bilateral Knees and Lower Extremities 

These issues are inextricably intertwined with the claim of entitlement to service connection for a lumbar spine disability, as the Veteran is claiming that these disabilities are secondary to the not yet service-connected lumbar spine disability.  38 C.F.R. § 3.310 (2016).  As the lumbar spine disability claim is being remanded for further development, the bilateral knees and lower extremities claims must also be remanded pending this development.



Hemorrhoids and Sphincrerotomy 

The Veteran was last afforded VA examinations to determine the severity of her hemorrhoids and residuals of status post anal sphincrerotomy in September 2010.  In April 2016, the Veteran submitted private treatment records, which document internal and external hemorrhoids and daily rectal bleeding.  These records suggest a worsening of her symptoms related to these service-connected disabilities since the most recent VA examination.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, updated VA examinations are necessary.

Multiple Noncompensable Service-Connected Disabilities

When a veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2016).  Here, the Veteran is in receipt of noncompensable ratings for her service-connected degenerative joint disease of the left great toe, residuals of status post anal sphincrerotomy, and hemorrhoids.  There are no medical opinions in the record as to whether the Veteran's service-connected disabilities clearly interfere with her normal employability.  Such an opinion is needed before this issue can be adjudicated by the Board.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to authorize VA to obtain her private treatment records for the recent treatment of her lumbar spine disability, hemorrhoids, and residuals of status post anal sphincrerotomy.  Copies of all available records of such treatment should be obtained, following appropriate authorization from the Veteran.

2.  Obtain the Veteran's National Guard periodic examination records dated since February 2009.  The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

3.  Then schedule the Veteran for a VA examination to ascertain whether any current lumbar spine disability is caused or aggravated by a disease or injury in service.

The examiner should provide an opinion addressing whether it is at least as likely as not that the Veteran's current lumbar spine disability is related to her active military service, to include the documented in-service airborne jumps.  A current disability is one shown at any time since 2009, even if not shown on the most recent examination.

The examiner must consider the Veteran's statements regarding the onset of the disability and its symptoms.  The absence of supporting clinical records is, by itself, a legally insufficient reason to reject the Veteran's reports, unless the existence of the records would be medically expected.  

The examiner should provide reasons for the opinion.

4.  Then schedule the Veteran for a VA examination to ascertain whether any current bilateral hearing loss disability is caused or aggravated by a disease or injury in service.

The examiner should provide an opinion addressing whether it is at least as likely as not that the Veteran's current bilateral hearing loss disability is related to her active military service, to include the Veteran's presumed in-service noise exposure from her documented in-service airborne jumps and missile work.  A current disability is one shown at any time since 2009, even if not shown on the most recent examination.

The examiner must consider the Veteran's statements regarding the onset of the disability and its symptoms.  The absence of supporting clinical records is, by itself, a legally insufficient reason to reject the Veteran's reports, unless the existence of the records would be medically expected.  

The examiner should provide reasons for the opinion.

5.  Schedule the Veteran for a VA examination to determine the current severity of the residuals of the anal sphincrerotomy.  The claims file and a copy of this remand must be made available for review.

6.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected hemorrhoids.  The claims file and a copy of this remand must be made available for review.

7.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


